Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 2/14/2022 does not constitute new matter, and has been accepted by Examiner.

Allowable Subject Matter
Claims 1, 2, 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 7 are allowed over the closest prior art of Lee et al. (US 2014/0089761; hereinafter Lee), Martin (US 2017/0013551) and Wallen et al. (US 2015/0282052), because none of the references can singularly encompass all the features and limitations of the claim(s), nor can said references be combined with any other references to render all the features and limitations of the claim(s) obvious in combinations, especially the features of:
wherein the user equipment:
transmits a request for information on a plurality of cells previously selected or reselected successfully in at least one of the normal coverage mode or the enhanced coverage mode, and on cell parameters related to the cell selection criterion from previously received measurement control information elements or from previously detected cells, the information indicating whether or not at least one of the plurality of cells supports the enhanced coverage mode; and
selects or reselects a cell among the detected candidate cells on the basis of the information;
the user equipment utilizes the cell selection criterion with at least one of a second minimum required RX value Qrxlevmin that is separately defined from the first minimum required RX value Qrxlevmin or a second minimum required quality level Qqualmin that is separately defined from the first minimum required quality level Qqualmin, which are specific for the enhanced coverage mode, in case (1) the cell selection criterion which is utilized in the normal coverage mode is not fulfilled for a selected or reselected cell by the user equipment and (2) the information indicates at least one of the detected candidate cells supports the enhanced coverage mode,

in combinations with all the rest of the features and limitations within the claim(s).

Depending claims 2, 4-6, 8-10 are also allowed with the same rationale.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.